Citation Nr: 1733871	
Decision Date: 08/18/17    Archive Date: 08/23/17

DOCKET NO.  13-17 347	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and depression.

2.  Entitlement to service connection for substance abuse disorder as secondary to an acquired psychiatric disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Charles A. Bates, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1980 to December 1980, with additional Reserve service, to include active duty for training (ACDUTRA) and/or inactive duty for training (INACDUTRA). 

These matters come before the Board of Veterans' Appeals (Board), on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The Veteran filed her notice of disagreement (NOD) with that determination in April 2008 and received a statement of the case (SOC) in February 2013.  In April 2013, she filed her substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals).

In April 2013, the Veteran requested a hearing before the Board.  Although she received correspondence detailing that her hearing had been scheduled, she did not appear and has not shown good cause for failing to report.  As the correspondence directed, the Board will proceed with appellate review and consider the hearing request withdrawn.  

In determining the scope of a claim, the Board must consider the claimant's description of the claim, symptoms described, and the information submitted or developed in support of the claim.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Consequently, the Board has characterized the matters on appeal as indicated on the title page. 

Finally, for purposes of increased clarity and brevity, the Board has articulated its reasons and bases for the order below in its findings of fact and conclusions of law.

The issue of entitlement to service connection for substance abuse disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT AND CONCLUSIONS OF LAW

1.  Affording the Veteran the benefit of the doubt, she has been competently diagnosed with an acquired psychiatric disability (depression), pursuant to VA regulatory guidelines.

2.  The Veteran's Reserve unit was clearly scheduled to drill in June 1989 and her personnel records do not indicate that she failed to attend.  See, e.g., Military Personnel Record, 31 (Oct. 16, 2007) (VBMS); affording the Veteran the benefit of the doubt, the Board finds that she attended this scheduled drill and that it constituted ACDUTRA.

3.  The June 1989 date of her infant's premature delivery has been factually supported by the record, is not in dispute, and the Board sympathetically acknowledges the Veteran's loss.

4.  The Board observes that prior to June 1989, the Veteran had previously given birth, personally observed and experienced related symptomatology, and she has the competence and credibility to state that the events preceding her premature delivery (e.g., feeling low back pain) were similar symptoms; affording the Veteran the benefit of the doubt, she has competently and credibly stated that she experienced such symptoms and essentially felt the initiation of physiological changes, related to pregnancy, during her ACDUTRA. See Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

5.  It is within the realm of universal knowledge, capable of lay observation, that the process of child birth does not occur instantly and can often require hours or even days of hospitalization; thus, the Board is permitted to find that the evidence is at least in relative equipoise as to whether the Veteran's premature delivery was caused by her ACDUTRA, based on her competent and credible testimony, because this is capable of such lay observation and does not require additional medical opinion.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

6.  Competent medical evidence of record has clearly attributed the diagnosis of depression to the premature delivery of the Veteran's child in June 1989.  See Private Medical Opinion, 1 (Oct. 17, 2012) (VBMS). 

7.  In light of the above, the criteria for service connection for an acquired psychiatric disability have been met.  38 U.S.C.A. §§ 101, 106, 1131, 5103, 5107; 38 C.F.R. §§ 3.6, 3.303, 3.310 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

 
ORDER

Service connection for depression is granted.


REMAND

As implied in the Introduction, the Board has liberally construed the Veteran's claim for an acquired psychiatric disability to include substance abuse disorder.  Substance abuse disorder may only be service-connected on a secondary basis.  See 38 C.F.R. §§ 3.301(a), 3.301(c)(2), 3.301(c)(3).   

With the Veteran now service-connected for depression, the Board finds that scheduling an examination to determine the nature and etiology of her substance abuse disorder is appropriate.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA or private treatment records relevant to the claim on appeal.

2.  Schedule the Veteran for an appropriate examination to determine the nature and etiology of any substance abuse disorder.  The record should be provided to the examiner.  The examiner should address the following:

Whether any substance abuse disorder present was caused or was aggravated (increased in severity beyond its natural progression) by a service connected disability, to include depression.  

The rationale for the opinion offered should be provided.  

3.  Then, after any further development as may become indicated is accomplished, re-adjudicate the appeal.  If any benefit sought remains denied, furnish the Veteran and her representative with a supplemental statement of the case and return the appeal to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


